IN THE SUPREME COURT OF THE STATE OF DELAWARE

    DAVID COURTNEY,1                           §
                                               §
          Respondent Below,                    §   No. 288, 2019
          Appellant,                           §
                                               §   Court Below: Family Court
          v.                                   §   of the State of Delaware
                                               §
    CHRISTINE ACOSTA,                          §   File No. CN15-01320
                                               §   Petition No. 18-35648
          Petitioner Below,                    §
          Appellee.                            §
                                               §
    IN THE INTEREST OF:                        §
    RAFAEL COURTNEY                            §


                               Submitted: October 29, 2019
                               Decided:   November 5, 2019

                                          ORDER

         (1)    On September 9, 2019, the Senior Court Clerk sent a letter directing the

appellant to pay the Family Court filing fee and transcript cost on or before

September 24, 2019, or this Court would issue a notice to show cause why the appeal

should not be dismissed. On September 25, 2019, the Chief Deputy Clerk issued a

notice, sent by certified mail, directing the appellant to show cause why this appeal

should not be dismissed for the appellant’s failure to pay the Family Court filing fee

and transcript cost.



1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
         (2)     The notice to show cause was sent to the address that the appellant

provided in the notice of appeal, but postal records indicate that a notice of attempted

delivery was left because no authorized recipient was available. The Chief Deputy

Clerk resent the notice to show cause on October 18, 2019, by first-class mail.

         (3)     The appellant having failed to respond to the notice to show cause

within the required ten-day period or to report any change of address to the Court,

dismissal of this action is deemed to be unopposed.

         NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)

and 29(b), that the appeal is DISMISSED.

                                                 BY THE COURT:


                                                 /s/ Karen L. Valihura
                                                 Acting Chief Justice2




2
    Pursuant to DEL. CONST. Art. IV, §§ 2, 13.



                                                   2